ON PETITION FOR REHEARING.
A brief has been filed on behalf of the appellee by an amicuscuriae in support of a petition for a rehearing which is presented through the same source. This brief challenges the correctness of this court's holding that a foreign corporation can prosecute a cause of action in the courts of this State without first having complied with our statute (§ 4909 et seq., Burns 1926), permitting foreign corporations to transact business in the state.
The question has been settled by this court contrary to the contention of appellee. In the case of North Dakota Realty Co.
v. Abel (1927), 85 Ind. App. 563, 155 N.E. 46, 48, the 23.  appellant, a foreign corporation, brought an action in the Martin Circuit Court, to quiet title to certain real estate in Martin county. A plea in abatement was interposed and sustained to appellant's right to maintain the action in this state, because of its failure to comply with our statute authorizing it to transact business in this state. In reversing the case, this court quoted, with approval, from the case ofLowenmeyer v. National Lumber Co. (1919), 71 Ind. App. 458, 125 N.E. 67, the following rule of law: "The courts as a rule have held, that where a foreign corporation enters into a single contract, or engages in some other isolated business act within a particular state, with no intention to repeat the same therein, or make such state a basis for the conduct of any part of its corporate business, such corporation can not be said to be `doing business' or `transacting business' within such state, within the meaning of the usual statutory provisions regulating the transaction of business by foreign corporations."
The petition for a rehearing is denied. *Page 342